Title: To John Adams from Jedidiah Morse, 5 April 1800
From: Morse, Jedidiah
To: Adams, John



Respected Sir,
Charlestown April 5th. 1800

The bearer of this, Aaron Putnam Esq, is the gentleman names to you, as a suitable candidate for the office of Superintendant of the Dock & Navy yard, should such an establishment be made in this harbour. He goes on to the seat of government by the unanimous voice of this town, as their agent to represent their wishes, & to state their proposals, relative to the erection of a Dock &c. in this place; & to express their apprehensions & fears of very injurious & even ruinous effects to this ancient & unfortunate town, should government fix on Noddle’s Island for the said establishment.
Be assured, Sir, that Mr Putnam enjoys the full confidence of the town; & in what relates to this business, is entitled to the confidence of the government, as it is my firm belief (& his past agency in this business has evinced it) he is as solicitous to accommodate the government as the town. And altho he is one of the Proprietors of the land on whh it is proposed that the establishment shall be made, yet he has conducted in the business hitherto, with as much disinterestedness, & solicitude for the public good, as though he had been an agent of the government.
I use the freedom, sir, to mention these things because, in the progress of this business (should the government fix on this place as the most suitable for their purpose) it may be expedient for the government to have some confidential communication with some person on the spot, & acquainted with the state of things here. In this case I know of no person more deserving of such confidence than Mr Putnam.
The mission of Mr Putnam supercedes the necessity of the written statement of facts & advantages relative to this place, whh I had proposed forwarding you, as he will of course state them verbally.
I have the honour to be, / Sir, with the highest respect / & esteem, your / most obedt. / servt

Jedh: MorseP.S. Honble Mr Dexter is appointed by the town to assist Mr Putnam in the business of his mission.